EXHIBIT 10.1
 
 


 
 
PURCHASE AND SALE AGREEMENT
 
 
BY AND BETWEEN
 
 
SWO & ISM, LLC.
 
 
AND
 
 
HEIN OIL CO., INC.
 
 
AND
 
 
HEIN OIL WELL SERVICES, LLC.
 
 
“SELLERS”
 
 
AND
 
FIRST COLUMBIA GOLD CORPORATION
 
“BUYER”
 


 
 
 

 

 
 

--------------------------------------------------------------------------------

 

 
 
 
TABLE OF CONTENTS
 

       
Page
ARTICLE 1.
DEFINITIONS
 
1
 
1.1
Definitions
 
1
ARTICLE 2.
TRANSFER OF THE PROPERTIES
 
9
 
2.1
Sale and Purchase
 
9
ARTICLE 3.
PURCHASE PRICE
 
9
 
3.1
Purchase Price
 
9
 
3.2
Earnest Money
 
9
ARTICLE 4.
DUE DILIGENCE REVIEW
 
10
 
4.1
Review of Records
 
10
 
4.2
Alleged Title Defects
 
10
 
4.3
Environmental Inspection
 
11
 
4.4
Alleged Environmental Conditions
 
11
 
4.5
Aggregate Threshold Amount
 
12
 
4.6
Waiver and Release
 
13
ARTICLE 5.
ACCOUNTING
 
13
 
5.1
Revenues, Expenses and Capital Expenditures
 
13
 
5.2
Taxes
 
14
 
5.3
Obligations and Credits
 
14
 
5.4
Final Accounting Statement
 
14
 
5.5
Post-Final Settlement Date
 
15
ARTICLE 6.
CASUALTY AND CONDEMNATION
 
15
 
6.1
Casualty and Condemnation
 
15
ARTICLE 7.
INDEMNITIES
 
15
 
7.1
Opportunity for Review
 
15
 
7.2
Assumptions of Obligations, Including Environmental
 
15
 
7.3
Seller’s Non-Environmental Indemnity Obligation
 
16
 
7.4
Buyer’s Non-Environmental Indemnity Obligation
 
16
 
7.5
NORM and Hazardous Substances
 
16
 
7.6
Notice and Cooperation
 
16
 
7.7
Defense of Claims
 
17
 
7.8
Waiver of Certain Damages
 
18
 
7.9
Limitations on Indemnities
 
18
 
7.10
Payment Disputes
 
18
ARTICLE 8.
SPECIAL WARRANTY OF TITLE AND DISCLAIMERS
 
18
 
8.1
Special Warranty of Title
 
18
 
8.2
Disclaimer - Representations and Warranties
 
18
 
8.3
Disclaimer - Statements and Information
 
19
ARTICLE 9.
SELLER’S REPRESENTATIONS AND WARRANTIES
 
19
 
9.1
Organization and Good Standing
 
19
 
9.2
Authority; Authorization of Agreement
 
19
 
9.3
No Violations
 
19
 
9.4
Absence of Certain Changes
 
20
 
9.5
Operating Costs
 
20
 
9.6
Pending Proceedings
 
20

 
 
 


 
 
- i -

--------------------------------------------------------------------------------

 
 

 
 

 
9.7
Bankruptcy
 
20
 
9.8
Liability for Brokers’ Fees
 
20
 
9.9
No Liens
 
21
 
9.10
Judgments
 
21
 
9.11
Records
 
21
 
9.12
Compliance with Law
 
21
 
9.13
Applicable Contracts
 
21
 
9.14
Permits
 
21
 
9.15
Taxes
 
21
 
9.16
Lease Accounts
 
21
 
9.17
Preferential Purchase Rights and Consents
 
21
ARTICLE 10.
BUYER’S REPRESENTATIONS AND WARRANTIES
 
22
 
10.1
Organization and Good Standing
 
22
 
10.2
Corporate Authority; Authorization of Agreement
 
22
 
10.3
No Violations
 
22
 
10.4
SEC Disclosure
 
22
 
10.5
Independent Evaluation
 
23
 
10.6
Governmental Approvals
 
23
ARTICLE 11.
ADDITIONAL AGREEMENTS
 
23
 
11.1
Covenants of Sellers
 
23
 
11.2
Notice of Loss
 
23
 
11.3
Subsequent Operations
 
23
 
11.4
Buyer’s Assumption of Obligations
 
23
 
11.5
Records
 
24
ARTICLE 12.
CONDITIONS PRECEDENT TO CLOSING
 
24
 
12.1
Conditions Precedent to Seller’s Obligation to Close
 
24
 
12.2
Conditions Precedent to Buyer’s Obligation to Close
 
24
 
12.3
Conditions Precedent to Obligation of Each Party
 
24
ARTICLE 13.
TERMINATION
 
25
 
13.1
Grounds for Termination
 
25
 
13.2
Effect of Termination
 
25
 
13.3
Dispute over Right to Terminate
 
26
 
13.4
Return of Documents
 
26
 
13.5
Confidentiality
 
26
ARTICLE 14.
THE CLOSING
 
26
 
14.1
Closing
 
26
 
14.2
Obligations of Seller at Closing
 
26
 
14.3
Obligations of Buyer at Closing
 
27
ARTICLE 15.
MISCELLANEOUS
 
27
 
15.1
Notices
 
27
 
15.2
Conveyance Costs
 
28
 
15.3
Brokers’ Fees
 
28
 
15.4
Access to Information
 
28
 
15.5
Further Assurances
 
28
 
15.6
Survival of Representations and Warranties
 
28
 
15.7
Amendments and Severability
 
29

 
 
 
 
 


 
- ii -

--------------------------------------------------------------------------------

 

 
 
 
 

 
15.8
Successors and Assigns
 
29
 
15.9
Headings
 
29
 
15.10
Governing Law
 
29
 
15.11
No Partnership Created
 
29
 
15.12
Public Announcements
 
29
 
15.13
No Third Party Beneficiaries
 
29
 
15.14
Not to be Construed Against Drafter
 
29
 
15.15
Entire Agreement
 
30
 
15.16
Conspicuousness of Provisions
 
30
 
15.17
Arbitration
 
30
 
15.18
Execution in Counterparts
 
32

 
 
 
 

 
 
 
- iii -

--------------------------------------------------------------------------------

 

 
 
 
EXHIBITS AND SCHEDULES
 
Exhibits
 
Exhibit A-1
Leases
Exhibit A-1-a
Allocated Value for Leases
Exhibit A-2
Wells
Exhibit A-3
Allocation of Purchase Price
Exhibit B
Amherst Facility
Exhibit C
Form of Assignment and Conveyance
Exhibit D
Bill of Sale
Exhibit E
Form of Letters in Lieu
Exhibit F
Seller’s Easements
Exhibit G
Seller’s Personal Property
   
Schedules
     
Schedule 9.13
Applicable Contracts
Schedule 9.14
Permits
Schedule 9.17
Preferential Rights

 
 
 


 
 

 
- iv -

--------------------------------------------------------------------------------

 

 
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated July 15, 2014, by
and between SWO & ISM, LLC. (“SWOISM”), a ___________ corporation and HEIN OIL
CO., INC. (“HOC”), a __________ corporation and HEIN OIL WELL SERVICES, LLC.
(“HOWS”) a _______________ corporation (SWOISM, HOC and HOWS, together
“Sellers”), and FIRST COLUMBIA GOLD CORPORATION. (“FCGD”), a Nevada corporation
(“Buyer”).
 
WHEREAS, Sellers desire to sell, assign and convey to Buyer and Buyer desires to
purchase and accept a 19.5% of Sellers ownership of certain oil and gas
properties, gas gathering assets and related interests located in Monroe,
Cumberland, Clinton and ________ Counties, Kentucky; and
 
WHEREAS, Sellers desire to sell, assign and convey to Buyer and Buyer desires to
purchase certain equipment and real estate currently owned by Sellers; and
 
WHEREAS, the parties have reached agreement regarding such sale and purchase.
 
NOW, THEREFORE, for valuable consideration and the mutual covenants and
agreements herein contained, Sellers and Buyer agree as follows:
 
ARTICLE 1. DEFINITIONS
 
1.1           Definitions. In this Agreement, capitalized terms have the
meanings provided in this Article, unless expressly provided otherwise in other
Articles.
 
“Accounting Referee” has the meaning set forth in Article 5.4.
 
“Affiliate” means and includes any entity that, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with the entity specified. Control means ownership of greater than
fifty-one percent (51%) of the voting stock, units, or partnership interests of
such entity.
 
“Aggregate Threshold Amount” has the meaning set forth in Article 4.5.
 
“Alleged Environmental Condition” means an Environmental Condition asserted by
Buyer in accordance with Article 4.4.
 
“Alleged Title Defect” means a Title Defect (as hereinafter defined) which is
asserted by Buyer in accordance with Article 4.2.
 
“Allocated Value” means the portion of the Purchase Price allocated to the
various Properties as set forth on Exhibit A-1-a, for Leases, and on Exhibit
A-2, for Wells.
 
“Assignment” means a document in the form of Exhibit C.
 
“Business Day” means a Day (as hereinafter defined) excluding Saturdays, Sundays
and U.S. legal holidays.
 
“Buyer’s Knowledge” means the actual knowledge of any officer, director, or
manager level employee of Buyer.
 
“Casualty Loss” means any loss, damage or reduction in value to the Properties
resulting from mechanical failure or defects, catastrophic occurrences, acts of
God and any other property losses which are not the result of normal wear and
tear or of natural reservoir changes.
 


 

 
Page 1 of 24

--------------------------------------------------------------------------------

 



 
“Claim” or “Claims” means any and all claims, demands, suits, causes of action,
losses, damages, liabilities, fines, penalties and costs (including attorneys’
fees and costs of litigation) which are brought by or owed to a Third Party.
 
“Claim Notice” has the meaning set forth in Article 7.6.
 
“Claimant” has the meaning set forth in Article 15.16 regarding Arbitration.
 
“Close” or “Closing” means the consummation of the transfer of title to the
Properties (as hereinafter defined) to Buyer, including execution and delivery
of all documents provided herein.
 
“Closing Date” means the later of (i) July 15, 2014, or (ii) such other date as
may result from the procedures set forth in this Agreement, or such other date
as may be mutually agreed upon by the parties.
 
“Closing Statement” means the statement to be prepared and delivered under
Article 14.1.
 
“Day” means a calendar day consisting of twenty-four (24) hours from midnight to
midnight.
 
“Defensible Title” means, as to the Properties, such title that, subject to and
except for the Permitted Encumbrances (as hereinafter defined), that:
 
 
(a)                                  With respect to each Lease shown on Exhibit
A-1 or each Well shown on Exhibit A-2, obligates Sellers to bear a Working
Interest for such Lease or Well not greater than the Working Interest shown
thereon for such Lease or for such Well, without increase throughout the term of
the Lease or the productive life of such Well, as applicable, except for (i)
increases resulting from contribution requirements with respect to defaulting
co-owners under applicable operating agreements, and (ii) increases to the
extent that they are accompanied by a proportionate increase in Seller’s Net
Revenue Interest;

 
 
(b)                                 With respect to each Well, entitles Sellers
to receive the “Net Revenue Interests” set forth in Exhibit A-2 of all oil, gas
and associated liquid and gaseous hydrocarbons produced, saved and marketed from
the Wells without decrease throughout the term of the productive life of such
Well, as applicable, except for (i) decreases in connection with those
operations in which Sellers or Buyer may from and after the date of this
Agreement be a non-consenting co-owner, (ii) decreases resulting from the
establishment or amendment from and after the date of this Agreement of pools or
units, and (iii) decreases required to allow other working interest owners to
make up past underproduction or pipelines to make up past under deliveries;
provided that disclosure thereof has been made by Sellers to Buyer in writing

 
 
(c)                                  Is free and clear of liens, encumbrances
and encroachments;

 
 
(d)                                 Is deducible from applicable federal,
tribal, state and county records; and

 
 
(e)                                  Permits Sellers and their assigns and
designees rights of ingress and egress over the Properties for purposes of oil
and gas exploration, development, gathering, and production.

 
“Dispute” has the meaning set forth in Article 15.16.
 
“Earnest Money” has the meaning set forth in Article 3.2.
 
“Effective Time” means 12:01 a.m. Central Standard Time on July 15, 2014.
 
 
 

 
 
Page 2 of 24

--------------------------------------------------------------------------------

 



 
“Environmental Claims” means all Claims for pollution or environmental damages
of any kind, including without limitation, those relating to: (a) remediation
and/or clean-up required by Environmental Laws; (b) injury or death of any
person or damage or loss of any property or reserve; (c) the assessment,
remediation, removal, transportation or disposal of asbestos, NORM or other
potentially hazardous substances associated with or attributable to the
Properties; and/or (d) Claims relating to breach and/or violation of
Environmental Laws, common law causes of action asserting damage to the
environmental quality of a property such as negligence, gross negligence, strict
liability, nuisance or trespass, or fault imposed by statute, rule or
regulation.
 
“Environmental Condition” means any condition that, as of the Effective Time (as
hereafter defined), is not in compliance with the then existing Environmental
Laws (as hereafter defined), including, without limitation, non-compliance of
permitting requirements and other filings and notice requirements.
 
“Environmental Laws” means all laws, statutes, ordinances, permits, orders,
judgments, rules or regulations which are promulgated, issued or enacted by a
governmental entity or tribal authority having appropriate jurisdiction that,
(a) relate to the prevention of pollution or environmental damage, (b) the
remediation of pollution or environmental damage, or (c) the protection of the
environment generally; including without limitation, the Clean Air Act, as
amended, the Clean Water Act, as amended, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Federal Water
Pollution Control Act, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substance
and Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous and the Solid Waste Amendments Act of 1984, as
amended, and the Oil Pollution Act of 1990, as amended, and other environmental
or notice obligations based upon common law.
 
“Final Accounting Statement” has the meaning set forth in Article 5.4. “Final
Settlement Date” has the meaning set forth in Article 5.4.
 
“Applicable Contracts” shall mean all joint operating agreements; oil, gas,
liquids, casinghead gas and condensate purchase, sales, processing, gathering,
treatment, compression, and transportation agreements; farm-out or farm-in
agreements; dry hole, bottom hole, acreage contribution, purchase and
acquisition agreements; area of mutual interest agreements; servicing contracts;
and all other executory contracts and agreements relating, in each case listed
above, to the Seller Assets, as set forth on Schedule 9.13.
 
“Laws” means laws, statutes, ordinances, permits, decrees, orders, judgments,
rules or regulations (including without limitation Environmental Laws) which are
promulgated, issued or enacted by a governmental entity or tribal authority
having appropriate jurisdiction.
 
“Letters-in-Lieu” means a document in the form of Exhibit E.
 
“Material,” for purposes of Article 9, means any matter reasonably anticipated
to cost or have an adverse effect on the value, operation or use of any of the
Properties in excess of two hundred and fifty thousand United States dollars
($250,000).
 
“Net Revenue Interest” with respect to any Well shall mean a party’s Working
Interest share of revenues therefrom less such party’s proportionate share of
all royalties, overriding royalties, production payments, applicable carried
interests, net profits interests, reversionary interests, and other burdens.
 
“Non-Environmental Claims” means all Claims, except Environmental Claims. “NORM”
means naturally occurring radioactive materials.
 
“Open Defects” means all Open Environmental Conditions and all Open Title
Defects.
 
 
 

 
 
Page 3 of 24

--------------------------------------------------------------------------------

 



 
“Open Environmental Conditions” means all uncured Qualifying Alleged
Environmental Conditions that were submitted to Sellers on a timely basis and
that remain in dispute.
 
“Open Title Defects” means all uncured Qualifying Alleged Title Defects that
were submitted to Seller on a timely basis and that remain in dispute.
 
“Permitted Encumbrances” means:
 
 
(a)                                  Royalties, overriding royalties, production
payments, reversionary interests, convertible interests, net profits interests,
division orders and similar burdens encumbering the Properties to the extent the
net cumulative effect of such burdens do not operate to reduce the Net Revenue
Interests of the Wells to less than the Net Revenue Interests set forth in
Exhibit A-2;

 
 
(b)                                 Preferential purchase rights and consents to
assignment and similar contractual provisions encumbering the Properties with
respect to which, prior to Closing, (i) waivers or consents are obtained from
the appropriate parties, or (ii) the appropriate time period for asserting such
rights have expired without an exercise of such rights;

 
 
(c)                                  All rights to consent by, required notices
to, filings with, or other actions by governmental entities or tribal
authorities in connection with the transfer of record legal title in and to the
Properties to Buyer, if the same are customarily obtained subsequent to the
transfer of title;

 
 
(d)                                 Rights reserved to or vested in any
governmental entity or tribal authority having appropriate jurisdiction to
control or regulate the Properties in any manner whatsoever, and all Laws of any
such governmental entity or tribal authority;

 
 
(e)                                  Easements, rights-of-way, servitudes,
surface leases, sub-surface leases, grazing rights, logging rights, canals,
ditches, reservoirs, pipelines, utility lines, telephone lines, power lines,
railways, streets, roads, alleys, highways and structures on, over and through
the Properties, to the extent such rights, interests or structures do not
materially interfere with the operation of the Properties;

 
 
(f)                                    The terms and conditions of all
production sales contracts; division orders; contracts for agreements; equipment
leases; surface leases; unitization and pooling designations, declarations,
orders and agreements; processing agreements; plant agreements; pipeline,
gathering, and transportation agreements; injection, repressuring, and recycling
agreements; produced water or other disposal agreements; seismic or geophysical
permits or agreements; calls on production in agreements pertaining to the
Properties; and any and all other agreements filed of record in the county where
the affected Property is located or which are ordinary and customary in the oil
and gas exploration, development, or extraction business, or in the business of
processing of gas and gas condensate production for the extraction of products
therefrom attributable to or encumbering the Properties, including but not
limited to the Seller Applicable Contracts;

 
 
(g)                                 Liens for taxes or assessments not yet due
or not yet delinquent or, if delinquent, that are being contested by Sellers in
good faith in the normal course of business;

 
 
(h)                                 Liens of operators or non-operators relating
to obligations not yet due or not yet delinquent or, if delinquent, that are
being contested by Sellers in good faith in the normal course of business;

 
 
 

 
 
Page 4 of 24

--------------------------------------------------------------------------------

 



 
 
(i)                                     Title Defect(s) and Alleged Title
Defects which are not Qualifying Alleged Title Defects or, when combined with
all other Qualifying Alleged Title Defects, Qualifying Alleged Environmental
Conditions and Casualty Losses, do not meet the Aggregate Threshold Amount
and/or which Buyer has waived hereunder; and

 
 
(j)                                     Environmental Condition(s) and Alleged
Environmental Condition(s) which are not Qualifying Alleged Environmental
Conditions or, when combined with all other Qualifying Alleged Title Defects,
Qualifying Alleged Environmental Conditions and Casualty Losses, do not meet the
Aggregate Threshold Amount and/or which Buyer has waived hereunder.

 
“Properties” means the Seller’ Assets.
 
 “Purchase Price” has the meaning set forth in Article 3.1.
 
“Qualifying Alleged Environmental Condition” has the meaning set forth in
Article 4.4. “Qualifying Alleged Title Defect” has the meaning set forth in
Article 4.2.
 
“Records” means the Seller’s Records.
 
“Required Consents” means all consents and approvals, if any, whether required
contractually or by applicable federal, state, local or tribal Law, or otherwise
necessary for the execution, delivery and performance of this Agreement by
Sellers (except for consents and approvals of governmental entities or tribal
authorities customarily obtained subsequent to the transfer of title).
 
“Respondent” has the meaning set forth in Article 15.16 regarding Arbitration.
 
“Seller Assets” means all of Seller’s right, title and interest in, to and
under, the following:
 
 
(a)                                  oil, gas and mineral leases and other
mineral leases and the leasehold estates created thereby described in Exhibit
A-1 hereto (collectively, the “Leases”), including all of Seller’s working
interests, operating rights, mineral interests, overriding royalty interests,
reversionary interests, net profits interests, net revenue interests, and any
other similar or dissimilar interests, all rights in any pooled or unitized
acreage by virtue of the Leases being a part thereof, all production from the
pool or unit allocated to any such Leases, and all interests in any wells within
the pool or unit associated with the Leases;

 
 
(b)                                 all wells described in Exhibit A-2 hereto
(the “Wells”);

 
 
(c)                                  The Seller Personal Property;

 
 
(d)                                 The Seller Applicable Contracts;

 
 
(e)                                  The Seller Easements;

 
 
(f)                                    The Seller Permits; and

 
 
(g)                                 The Seller Records.

 
“Seller Easements” means the easements, surface use agreements, and right-of-way
agreements, permits, licenses, servitudes or other interests held by Seller in
the course of owning and operating the Seller Assets, as described on Exhibit F
hereto.
 
 
 

 
 
Page 5 of 24

--------------------------------------------------------------------------------

 



 
“Sellers’ Knowledge” means the actual knowledge of any officer, director, or
manager level employee of such Seller.
 
 “Seller Permits” means to the extent assignable to Buyers, all permits,
licenses, certificates, orders, approvals, authorizations, grants, consents,
concessions, warrants, franchises and similar rights and privileges granted by a
Governmental Authority that are used, or held for use exclusively for or in
connection with the ownership, development and operation of the Seller Assets,
as listed in Schedule 9.14 hereto.
 
“Seller Personal Property” means the equipment and other personal and mixed
property (including liquid hydrocarbon inventory in tanks), improvements
situated in or upon, or used or useful, or held for future use in connection
with the exploration, development and production of oil, gas and other minerals,
sulfur, associated gas from any of the Leases, or the treatment, storage or
transportation of such substances therefrom, including Wells, casing, tubing,
derricks, tanks, batteries, boilers, separators, rods, dehydrators, compressors,
pumps, flow lines, water lines, water reservoirs, gas lines, buildings, field
offices, fixtures, machinery, gas production, gathering or processing equipment,
systems or pipelines, gas marketing systems or pipelines, power lines, telephone
and telegraph lines, and all other fixtures and improvements, located on the
Leases or lands pooled therewith or located thereon as set forth on Exhibit G
hereto;
 
“Seller Records” means all contract, land, right of way, title, engineering,
environmental, operating and maintenance, accounting, tax, files, documents,
instruments, notes, papers, reports, abstracts, surveys, maps, books, records,
correspondence, and studies to the extent relating to and used or held solely in
connection with, the ownership, operation or maintenance of the Seller Assets.
 
“Title Defect” means any lien, encumbrance, encroachment or defect associated
with the Sellers’ title to their respective Properties (excluding Permitted
Encumbrances) that would cause such Seller not to have Defensible Title. 
Notwithstanding the foregoing, the following shall not be considered Title
Defects:
 
 
(1)                                  defects based solely on (i) lack of
information in the Sellers’ files, or (ii) references to a document(s) if such
document(s) is not in Sellers’ files;

 
 
(2)                                  defects in the chain of title prior to
January 1, 1950, consisting of the mere failure to recite marital status in a
document or omissions of successors of heirship or estate proceedings, unless
Buyer provides affirmative evidence that such failure or omission has resulted
in another party’s actual and superior claim of title to the relevant Property;

 
 
(3)                                  defects arising out of lack of survey,
unless a survey is required by applicable laws or regulations;

 
 
(4)                                  defects arising out of lack of corporate or
other entity authorization unless Buyer provides affirmative evidence that the
action was not authorized and results in another party’s actual and superior
claim of title to the relevant Property.

 
 
(5)                                  defects based on a gap in Sellers’ chain of
title in the BLM or MMS records as to federal leases, in the state’s records as
to state leases, or in the county or parish records as to fee Leases, unless
such gap is affirmatively shown to exist in such records by an abstract of
title, title opinion or landman’s title chain which documents shall be included
in a Title Defect Notice; and

 
 
(6)                                  defects disclosed to or known by Buyer
and/or its Affiliates prior to the execution of this Agreement.

 
 
 
 

 
 
Page 6 of 24

--------------------------------------------------------------------------------

 



 
 “Third Party” means any person or entity, governmental or otherwise, other than
the Sellers and Buyer, and their respective Affiliates.
 
 “Working Interest” with respect to any Well or Lease means the interest in and
to such Well or Lease that is burdened with the obligation to bear and pay costs
and expenses of maintenance, development operations and plugging and abandoning
on or in connection with such Well or Lease, but without regard to the effect of
any royalties, overriding royalties, production payments, net profits interests
and other similar burdens upon, measured by, or payable out of production
therefrom.
 
ARTICLE 2. TRANSFER OF THE PROPERTIES
 
2.1           Sale and Purchase.  On the Closing Date, effective as of the
Effective Time and upon the terms and conditions herein set forth, (a) Sellers
agrees to sell and assign the Seller Assets to Buyer and Buyer agrees to
purchase and accept 19.5% of Sellers interest in the Seller’s Assets, and (b)
Sellers agree to sell and assign 100% of the Seller’s Property to Buyer and
Buyer agrees to purchase and accept the Seller’s Property. Each of the foregoing
transactions shall be dependent upon the consummation of the other transaction
and each shall be considered to have occurred simultaneously with the other.
 
ARTICLE 3. PURCHASE PRICE
 
3.1           Purchase Price.  The total purchase price, subject to adjustments
as set forth herein, paid to Sellers by Buyer shall be Ten Million Shares of
FCGD stock (“Purchase Price”), payable in full at Closing with the issuance
coming in certificate form. The Purchase Price shall be increased to the extent
that Seller’s production is increased by 2500 barrels of crude monthly at which
time the Sellers shall receive an additional Ten Million Shares of FCGD
stock.  This Purchase Price Extension shall occur when and only when the barrel
count is increased by 2500 barrels of new crude being produced within wells
currently being acquired as set forth on Exhibit A-2.  An allocation of the
Purchase Price has been made by Buyer as between SWOISM, HOC and HOWS and that
allocation is set forth on Exhibit A-3.  The allocation of the Purchase Price
among the Properties has been made solely by Buyer based on its independent
evaluation and appraisal of the Seller’s Assets and Seller’s Property and is
deemed to be effective as of the Effective Time.  The allocation is subject to
adjustment in accordance with any adjustments to the total Purchase Price as
provided elsewhere herein.
 
ARTICLE 4. TITLE DEFECTS
 
4.1           Alleged Title Defects.
 
 
(a)                                  As soon as reasonably practicable after
Buyer’s review of the title Records, but in no event later than July 22, 2014,
Buyer shall deliver a written notice to Sellers identifying any Properties which
are subject to Alleged Title Defect(s) with a value in excess of Five Thousand
Dollars ($5,000.00) per Alleged Title Defect (a “Qualifying Alleged Title
Defect”). Buyer shall endeavor to keep Sellers advised on a current basis of any
Alleged Title Defects as any are identified. Buyer’s notice of Qualifying
Alleged Title Defect(s) shall include a complete description (including any
supporting documentation in Buyer’s possession) of each Alleged Title Defect
being claimed and the value which Buyer attributes to each said Alleged Title
Defect which shall not exceed the Allocated Value for the affected Property.

 
 
(b)                                 With respect to Qualifying Alleged Title
Defect(s) that are not disputed in good faith by Sellers, Sellers shall use
commercially reasonable efforts to cure such Qualifying Alleged Title Defects
within ten (10) Business Days. If such Title Defects remain unresolved, Buyer
and Sellers shall meet in an attempt to mutually agree on a proposed resolution
with respect to any Qualifying Alleged Title Defect(s) which by such time have
not been cured, agreed to or resolved between the parties. Sellers shall have
the option, in their sole discretion, of indemnifying Buyer with respect to any
Alleged Title Defect(s) in which case, such Alleged Title Defect(s) shall be
deemed cured, agreed to or resolved between the parties.

 
 
 

 
 
Page 7 of 24

--------------------------------------------------------------------------------

 



 
 
(c)                                If after twenty (20) Business Days, there are
Open Title Defect(s) in excess of the Aggregate Threshold Amount, the parties
shall refer such Open Title Defects, to binding resolution before an attorney
licensed in the state where the affected portion of the Properties is located
who is familiar with the types of leases or properties involved in or affected
by the Open Title Defect and who has at least five (5) years of oil and gas
title experience and satisfies the independence and neutrality standards set
forth in Article 15.16(b). The title attorney shall resolve the Open Title
Defects submitted by the parties in accordance with the procedure set forth in
Article 15.16(c).

 
4.2           Aggregate Threshold Amount and Value.
 
 
(b)                                  The value attributable to an Alleged Title
Defect shall be an amount determined to be reasonably required to cure or remove
the Alleged Title Defect but shall not exceed:

 
 
(i)                                     With respect to an Alleged Title Defect
affecting Leases, the value per acre as set forth on Exhibit A-1-a, multiplied
by the number of acres of the affected Lease, multiplied by the decimal interest
therein affected by the Open Defect; and

 
 
(ii)                                With respect to an Alleged Title Defect
affecting Wells, the value as set forth on Exhibit A-2, proportionately reduced
to the percentage of Sellers’ interest affected by the Alleged Title Defect.

 
 
(d)                               The value attributable to an Alleged
Environmental Condition shall be the reasonably anticipated cost to cure or
remedy the Environmental Condition but shall not exceed the Allocated Value of
the affected Property.

 
ARTICLE 5. ACCOUNTING
 
5.1           Revenues, Expenses and Capital Expenditures. All revenues
attributable to the operation of the Properties prior to the Effective Time
shall be owned by and for the account of Sellers. Sellers shall be entitled to
all operating revenues and shall be responsible for all operating expenses and
related accounts payable arising in the ordinary course of business attributable
to the Properties, in each case to the extent they relate to the time prior to
the Effective Time. Buyer shall be entitled to 19.5% of all operating revenues
to the extent they relate to time after the Effective Time.
 
5.2           Taxes. All taxes and assessments, including without limitation,
excise taxes, ad valorem taxes and any other federal, state, local or tribal
taxes or assessments attributable to the ownership or operation of the
Properties prior to the Effective Time shall remain Sellers’ responsibility, and
all deductions, credits and refunds pertaining to the aforementioned taxes and
assessments, no matter when received, shall belong to Sellers. All taxes and
assessments, including without limitation, excise taxes, ad valorem taxes and
any other federal, state, local or tribal taxes and assessments attributable to
the ownership or operation of the Properties after the Effective shall be
divided among the parties according to their interest of ownership with 19.5%
being the Buyer’s responsibility.
 
5.3           Obligations and Credits. All prepaid insurance premiums, utility
charges, taxes, rentals and any other prepaids applicable to periods of time
after the Effective Time, if any, and attributable to the Properties shall be
reimbursed to Sellers by Buyer; and accrued payables applicable to periods of
time prior to the Effective Time, if any, and attributable to the Properties
shall be the responsibility of Sellers. The actual amounts or values associated
with the above shall be accounted for in the Closing Statement or Final
Accounting Statement.
 
 
 

 
Page 8 of 24

--------------------------------------------------------------------------------

 



 
5.4           Final Accounting Statement. As soon as reasonably practicable, but
in no event later than ninety (90) Days after Closing, Sellers shall deliver to
Buyer a post-closing statement setting forth a detailed final calculation of all
post-closing adjustments applicable to the periods before and after the
Effective Time (“Final Accounting Statement”). As soon as reasonably
practicable, but in no event later than thirty (30) Days after Buyer receives
the Final Accounting Statement, Buyer shall deliver to Sellers a written report
containing any changes Buyer proposes to be made to such statement. If Buyer
fails to deliver such report to Sellers, the Final Accounting Statement
delivered by Sellers shall be deemed to be true and correct and binding on and
non-appealable by the parties. As soon as reasonably practicable, but in no
event later than fifteen (15) Days after Sellers receive Buyer’s proposed
changes to the Final Accounting Settlement, the parties shall meet and undertake
to agree on the final post-closing adjustments. If the parties fail to agree on
the final post-closing adjustments within such fifteen (15) Day period, the
disputed items shall be resolved by submitting the same to a firm of independent
nationally recognized accountants mutually acceptable to the parties (the
“Accounting Referee”). The Accounting Referee shall resolve the dispute(s)
regarding the Final Accounting Statement within thirty (30) Days after having
the relevant materials submitted for review. The decision of the Accounting
Referee shall be binding and non-appealable by the parties. The fees and
expenses associated with the Accounting Referee shall be borne half by Buyer and
half by Sellers. The date upon which all amounts associated with the Final
Accounting Statement are agreed to by the parties or determined by decision of
the Accounting Referee, is referred to as the “Final Settlement Date.” Any
amounts owed by either party to the other as a result of the Final Accounting
Statement shall be paid within five (5) Business Days after the Final Settlement
Date.
 
5.5           Post-Final Settlement Date. Any revenues received or costs and
expenses paid by Buyer after the Final Settlement Date which are attributable to
the ownership or operation of the Properties prior to the Effective Time shall
be billed or reimbursed to Sellers, as appropriate. Any revenues received or
costs and expenses paid by Sellers after the Final Settlement Date which are
attributable to the ownership or operation of the Properties after the Effective
Time shall be reimbursed or billed to Buyer.
 
ARTICLE 6. CASUALTY AND CONDEMNATION
 
6.1           Casualty and Condemnation. Upon closing, all buyers and sellers
agree to maintain proper and thorough insurance on all property and assets
covered in this agreement specifically the Buyer’s Assets and Buyer’s Property.
 
ARTICLE 7. INDEMNITIES
 
7.1           Opportunity for Review. Each party represents that it has had an
adequate opportunity to review the following indemnity and release provisions,
including the opportunity to submit the same to legal counsel for review and
comment. Based upon the foregoing representation, the parties agree to the
provisions set forth below.
 
7.2           Assumption of Obligations, Including Environmental. Effective at
the Effective Time, subject to Section 7.1 and except as otherwise expressly set
out in this Agreement, Buyer assumes all rights, liabilities, duties,
obligations, risk of loss, Claims, Losses and any related responsibility for the
ownership, operation or use of the Properties and the business related thereto
and any condition (including Environmental Claims) of or on the Properties
attributable to any period of time, whether before, on or after the Effective
Time. From and after the Closing Date, Sellers shall have no obligation
whatsoever, under this Agreement or otherwise to protect, indemnify, defend or
hold harmless Buyer, its officers, agents, employees and Affiliates (“Buyer
Indemnitees”) from and against any Environmental Claims relating to, arising out
of, or connected, directly or indirectly, with the ownership or operation of the
Properties, no matter when asserted, and Buyer expressly releases Sellers, their
officers, agents, employees and Affiliates (“Seller Indemnitees”) from the same.
The indemnity obligation and release provided herein shall apply regardless of
cause or of any negligent acts or omissions of any Seller Indemnitee.
 
 
 

 
Page 9 of 24

--------------------------------------------------------------------------------

 

 

 
 
7.3           Sellers’ Indemnity Obligation. After Closing Sellers shall,
individually and severally, release Buyer from and shall fully protect,
indemnify and defend Buyer Indemnitees and hold them harmless from and against
any and all Claims relating to, arising out of, or connected, directly or
indirectly, with:
 
 
(a)                                the breach of any of the representations,
warranties, covenants or agreements of such Seller contained in this Agreement
to the extent that such survive Closing in accordance with Article 15.5; and

 
 
(b)                               amounts payable or other obligations,
liabilities or Claims arising pursuant or related to any Seller Contracts, as
applicable, but only to the extent such amounts or obligations relate to periods
prior to the Effective Time.

 
7.4           Buyer’s Indemnity Obligation. After Closing, Buyer shall release
Sellers from and shall fully protect, indemnify and defend Seller Indemnitees,
and hold them harmless from and against any and all Claims relating to, arising
out of, or connected, directly or indirectly, with:
 
 
(a)                                  the breach of any of the representations,
warranties, covenants, or agreements of Buyer contained in this Agreement; and

 
 
(b)                                 to the extent that Sellers are not required
to indemnify Buyers Indemnitees in accordance with Section 7.3, all liabilities
or obligations of any kind or nature, resulting from or arising out of the
ownership, use or operation of the Properties by Buyer, whether arising out of
or relating to periods before, on or after the Effective Time. The indemnity
obligation and release provided herein shall apply regardless of cause or of any
negligent acts or omissions of any Seller Indemnitee.

 
7.5           NORM and Hazardous Substances. The parties acknowledge that the
Properties may contain asbestos, NORM or other potentially hazardous substances,
and that special procedures may be required for the assessment, remediation,
removal, transportation or disposal of said asbestos, NORM or other potentially
hazardous substances. Buyer agrees to assume any and all liability associated
with or attributable to the assessment, remediation, removal, transportation and
disposal of the asbestos, NORM or other potentially hazardous substances
associated with or attributable to the Properties and will conduct said
activities in accordance with all applicable Laws.
 
7.6           Notice and Cooperation. If a Claim is asserted against a party for
which the party would be liable under the provisions of this Article, it is a
condition precedent to the indemnifying party’s obligations hereunder that the
indemnified party gives the indemnifying party written notice of such Claim
setting forth full particulars of the Claim, as known by the indemnified party,
including a copy of the Claim (if it was a written Claim) (a “Claim Notice”).
The indemnified party shall make a reasonable effort to notify the indemnifying
party of any Claim within one (1) month of receipt of a Claim but shall in all
events effect such notice within such time as will allow the indemnifying party
to defend against such Claim and no later than three (3) calendar months after
receipt of the Claim by the indemnified party.
 
If the indemnifying party receives a Claim Notice which the indemnifying party
believes in good faith that it is not obligated to assume and indemnify the
indemnified party sending the Claim Notice, the indemnifying party shall deliver
written notice to indemnified party rejecting the Claim Notice within fifteen
(15) Days after receipt. The parties shall promptly meet to discuss the
responsibility for the Claim described in the Claim Notice. If the parties fail
to agree on which party is responsible for the Claim, the parties shall refer
the matter to arbitration under Article 15. If the matter has not been
arbitrated and the party who received the original demand or Claim is required
to provide its own defense and satisfy any settlement or judgment, then such
actions shall be without prejudice to or waiver of that party’s right to seek
reimbursement for all costs, expenses (including attorney’s fees and court
costs) and damages incurred in connection with the Claim.
 
 
 

 
Page 10 of 24

--------------------------------------------------------------------------------

 



 
7.7           Defense of Claims.
 
 
(a)                                  Counsel.  Upon receipt of a Claim Notice,
unless disputed, the indemnifying party shall, at the sole cost and expense of
the indemnifying party, assume the defense thereof with counsel selected by the
indemnifying party and reasonably satisfactory to the indemnified party. The
indemnified party shall cooperate in all reasonable respects in such defense. If
any Claim involves Claims with respect to which Buyer indemnifies Seller and
also Claims for which Seller indemnifies Buyer, each party shall have the right
to assume the defense of and hire counsel for that portion of the Claim for
which it may have liability. The indemnified party shall have the right to
employ separate counsel in any Claim and to participate in the defense thereof,
provided the fees and expenses of counsel employed by an indemnified party shall
be at the sole expense of the indemnified party, unless otherwise agreed between
the parties.

 
 
(b)                                 Settlement. If the indemnifying party does
not promptly notify the indemnified party that it has undertaken the defense
thereof, the indemnified party has the right to defend, at the expense of the
indemnifying party, the Claim with counsel of its own choosing, subject to the
right of the indemnifying party to assume the defense of any Claim at any time
prior to settlement or final determination thereof. If the indemnified party has
exercised the right to defend hereunder, the indemnified party shall
nevertheless be obligated to send a written notice to the indemnifying party of
any proposed settlement of any Claim. The indemnifying party must either accept
the settlement within thirty (30) Days of receipt of such notice, unless the
settlement offer is limited to a shorter period of time in which case the
indemnifying party shall have such shorter period of time in which to accept the
proposed settlement, or immediately undertake the defense of the Claim and
indemnify the indemnified party against all costs, expenses, and liabilities
associated therewith. If the indemnifying party fails or refuses to accept a
proposed settlement, and does not assume defense of the Claim, the indemnified
party may, at its sole election, defend or settle the Claim, and the
indemnifying party shall, upon demand by the indemnified party, reimburse the
indemnified party for all costs, liabilities and expenses incurred by the
indemnified party in the defense or settlement of the Claim.

 
7.8           Waiver of Certain Damages. Each of the parties hereby waives, and
agrees not to seek consequential, punitive or special damages of any kind from
the other with respect to any Claim or dispute, arising out of or relating to
this Agreement or breach hereof. This provision does not diminish or affect in
any way the parties’ rights and obligations under any indemnities from Third
Party Claims provided for in this Agreement.
 
7.9           Limitations on Indemnities. In no event shall an indemnifying
party have any obligation of indemnification to the other party if the Claim for
which indemnity is sought was caused by gross negligence or willful misconduct
on the part of the indemnified party and/or its officers, directors, employees,
agents or Affiliates, nor shall any indemnity provisions in this Agreement apply
or be deemed to apply to matters affecting lands other than those which are
included in the Properties.
 
7.10         Payment Disputes. Notwithstanding the provisions of Article 7.2 and
7.3 above, if a Claim is brought after Closing by a third party against Buyer or
Sellers alleging improper payment of royalty, severance, production, privilege,
ad valorem or gross receipts taxes and any related penalties and interest
assessed in connection therewith relating to the Properties for periods prior to
or after the Effective Time, Buyer, as the custodian of the Records, shall
defend such Claim or, at Sellers election, to the extent that the Claim is
asserted in writing within one (1) year after Closing and relates to periods
prior to the Effective Date, Sellers may assume defense of the claim and Buyer
shall fully cooperate with Sellers in providing access to and copies of any
required Records. In the event that Buyer has defended such Claim, Sellers shall
reimburse Buyer for the portion of the amount actually paid to the Third Party
in satisfaction of the Claim.
 
 
 
 

 
Page 11 of 24

--------------------------------------------------------------------------------

 



 
ARTICLE 8. SPECIAL WARRANTY OF TITLE AND DISCLAIMERS
 
8.1           Special Warranty of Title. Sellers shall warrant and defend
Defensible Title to the Properties against every person whomsoever lawfully
claiming the Properties or any part thereof by, through or under Sellers, but
not otherwise.
 
8.2           Disclaimer - Representations and Warranties. Buyer acknowledges
and agrees that Buyer is purchasing the Properties on an “AS-IS, WHERE-IS”
basis, and with all faults in their present condition and state of repair,
without recourse. Except as expressly set forth in Article 9 of this Agreement,
Sellers shall be deemed to have expressly disclaimed any and all representations
and warranties concerning the Properties, express, statutory, implied or
otherwise, including without limitation, any warranty of title other than the
special warranty given in Article 8.1, the quality of hydrocarbon reserves, the
quantity of hydrocarbon reserves, the amount of revenues, the amount of
operating costs, condition (physical or environmental), compliance with
applicable Laws, absence of defects (latent or patent), safety, state of repair,
merchantability or fitness for a particular purpose. At Closing, Buyer expressly
release Sellers from the same; provided, however, that Buyer shall have the
right to enforce any representations and warranties given to Seller by a third
party to the extent such are assignable to Buyer.
 
8.3           Disclaimer - Statements and Information.  Except as expressly set
forth in this Agreement, Sellers disclaim any and all liability and
responsibility for and associated with the quality, accuracy, completeness or
materiality of the Records, data, information and materials furnished (orally or
in writing) at any time to Buyer, its officers, agents, employees and Affiliates
in connection with the transaction contemplated herein, including without
limitation, the quality of hydrocarbon reserves, the quantity of hydrocarbon
reserves, the amount of revenues, the amount of operating costs, the financial
data, the contract data, the environmental condition of the Properties, the
physical condition of the Properties and the continued financial viability of
the Properties, and Buyer expressly releases Sellers from the same.
 
ARTICLE 9. SELLER’S REPRESENTATIONS AND WARRANTIES
 
Each Seller represents and warrants, individually and only as to itself, to
Buyer that on the date hereof and as of the Closing Date the statements
contained in this Article 9 are true and correct.
 
9.1           Organization and Good Standing. Each Seller is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of ____________, is duly qualified to do business in each State in which the
Properties are located and has all requisite power and authority to own its
interest in the Properties.
 
9.2           Authority; Authorization of Agreement. Each Seller has all
requisite power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated herein and to perform all of the terms
and conditions to be performed by it as provided for in this Agreement. The
execution and delivery of this Agreement, the performance of all of the terms
and conditions to be performed by it and the consummation of the transactions
contemplated herein have been duly authorized and approved by all necessary
corporate action on the part of each Seller. This Agreement has been duly
executed and delivered by each Seller and constitutes the valid and binding
obligation of such Seller, enforceable against it in accordance with its terms.
 
9.3           No Violations. The execution and delivery of this Agreement by
Sellers does not, and the fulfillment and compliance with the terms and
conditions hereof and the consummation of the transactions contemplated herein,
will not:
 
 
 
 
 

 
 
Page 12 of 24

--------------------------------------------------------------------------------

 



 
 
(a)                                  Conflict with or require the consent of any
person or entity under any of the terms, conditions or provisions of the
certificate of incorporation or bylaws of Sellers;

 
 
 (b)                                 Violate any provision of, or require any
filing, consent or approval under any Law applicable to or binding upon Sellers
(assuming receipt of all consents and approvals of governmental entities
customarily obtained subsequent to the transfers of title);

 
 
(c)                                  Conflict with, result in a breach of,
constitute a default under or constitute an event that with notice or lapse of
time, or both, would constitute a default under, accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, (i) any mortgage, indenture, loan, credit
agreement or other agreement, evidencing indebtedness for borrowed money to
which either Seller is a party or by which either Seller is bound, or (ii) any
order, judgment or decree of any governmental entity; or

 
 
(d)                                 Result in the creation or imposition of any
lien or encumbrance upon the Properties.

 
9.4           Absence of Certain Changes. Between the date of execution of this
Agreement and the Closing Date, there has not been without Buyer’s prior written
consent, any of the following entered into by Sellers:
 
 
(a)                                  A sale, lease or other disposition of the
Properties;

 
 
(b)                                 A mortgage, pledge or grant of a lien or
security interest in any of the Properties; or

 
 
(c)                                  A contract or commitment to do either of
the foregoing; and

 
 
(d)                                 Take any actions which could have a Material
adverse effect on the Properties.

 
9.5           Pending Proceedings.  There is no action, suit or proceeding
pending against either Seller which could have a material adverse effect on the
value or operation of the Properties or that could prevent the consummation of
the transactions contemplated by this Agreement, and to Sellers’ Knowledge,
there is no such action, suit or proceeding threatened against either Seller
that has not already been disclosed.
 
9.7           Bankruptcy.  There are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by, or, to Sellers’
Knowledge, threatened against either Seller.
 
9.8           Liability for Brokers’ Fees.  Sellers have not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.
 
9.9           No Liens.  Except for Permitted Encumbrances, the Properties will
be conveyed to Buyer at the Closing free and clear of all liens and
encumbrances.
 
9.10         Judgments.  There are no unsatisfied judgments or injunctions
issued by a court of competent jurisdiction or other governmental agency
outstanding against either Seller that would be reasonably expected to
materially interfere with the ownership and operation of the Properties or
impair their ability to consummate the transaction contemplated hereby.
 
 
 
 

 
 
Page 13 of 24

--------------------------------------------------------------------------------

 
 
 
 
9.11         Records.  The Records are files, or copies thereof, that Sellers
have used in the normal course of their business to own or operate the
Properties. Sellers make no representations or warranties regarding the accuracy
of any of the Records and any all implied warranties are expressly disclaimed.
 
9.12         Compliance with Law. With respect to the Properties, to Sellers’
Knowledge, neither Seller has received written notice (i) of a violation of any
statute, law, ordinance, regulation, permit, rule or order of any foreign,
federal, state, tribal or local government or any other governmental department
or agency, or any judgment, decree or order of any court, applicable to their
business or operations which remains uncured, and which would have a material
adverse effect on any of the Properties, (ii) from any government authority with
jurisdiction over the Properties that the Properties are not in substantial
compliance with applicable laws, or (iii) a violation of any Environmental
Law(s).
 
9.13         Applicable Contracts. Schedule 9.13 is a list of the Seller
Applicable Contracts.  To Sellers’ Knowledge, all such agreements are in full
force and effect and Sellers are not in default thereunder, and Sellers have not
received a written notice of default with respect to such agreements that
remains uncured.
 
9.14         Permits.  Schedule 9.14 is a list of all Seller Permits. To
Sellers’ Knowledge (i) all permits are in force and effect, (ii) all fees
relating thereto have been paid, and (iii) all filings and notices required to
be made with any governmental authority have been made.
 
9.15         Taxes. During Sellers’ period of ownership to the Closing Date, all
taxes relating to the Properties have been paid when due, unless contested in
good faith by appropriate proceedings. All income taxes of Sellers and
obligations relating thereto that could result in a lien or other claim against
any of the Properties have been properly paid, unless contested in good faith by
appropriate proceedings.
 
9.16         Lease Accounts. All federal, state and royalty accounts with
respect to the Properties are current, and all payments required thereunder have
been made except amounts, if any, held in suspense accounts in the ordinary
course of business as referenced in Article 5.1 above and disclosed to Buyer in
writing prior to Closing.
 
9.17         Preferential Purchase Rights.  Schedule 9.17 is a list of the
Properties, if any, subject to preferential purchase rights.
 
ARTICLE 10. BUYER’S REPRESENTATIONS AND WARRANTIES
 
Buyer represents and warrants to Sellers that to the best of Buyer’s knowledge
on the date hereof and as of the Closing Date the statements in this Article 10
are true and correct.
 
10.1         Organization and Good Standing. Buyer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of ______________, is or will be duly qualified to do business in all States in
which the Properties are located and has all requisite corporate power and
authority to own and lease the Properties.
 
10.2         Corporate Authority; Authorization of Agreement. Buyer has all
requisite corporate power and authority to execute and deliver this Agreement,
to consummate the transactions contemplated herein and to perform all the terms
and conditions to be performed by it as provided for in this Agreement. The
execution and delivery of this Agreement by Buyer, the performance by Buyer of
all the terms and conditions to be performed by it and the consummation of the
transactions contemplated herein have been duly authorized and approved by all
necessary corporate action. This Agreement has been duly executed and delivered
by Buyer and constitutes the valid and binding obligation of Buyer, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or other Laws relating to or affecting the
enforcement of creditors’ rights and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
 
 
 

 
Page 14 of 24

--------------------------------------------------------------------------------

 



 
10.3         No Violations. The execution and delivery of this Agreement by
Buyer does not, and the fulfillment and compliance with the terms and conditions
hereof and the consummation of the transactions contemplated herein, will not:
 
 
(a)                                  Conflict with or require the consent of any
person or entity under any of the terms, conditions or provisions of the
certificate of incorporation or bylaws of Buyer;

 
 
(b)                                 Violate any provision of, or require any
filing, consent or approval under any Law applicable to or binding upon Buyer;
or

 
 
(c)                                  Conflict with, result in a breach of,
constitute a default under or constitute an event that with notice or lapse of
time, or both, would constitute a default under, accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, (i) any mortgage, indenture, loan, credit
agreement or other agreement evidencing indebtedness for borrowed money to which
Buyer is a party or by which Buyer is bound, or (ii) any order, judgment or
decree of any governmental entity.

 
10.4         Independent Evaluation. Buyer represents that it is sophisticated
in the evaluation, purchase, operation and ownership of oil and gas properties.
In making its decision to enter into this Agreement and to consummate the
transaction contemplated herein, Buyer represents that it has relied solely on
its own independent investigation and evaluation of the Properties and that at
Closing Buyer will have satisfied itself as to the title, physical condition and
the environmental condition of the Properties.
 
10.5         Governmental Approvals. No approval, consent, waiver, authorization
or other order of, and no declaration, filing, registration, qualification or
recording with, any person, including any governmental authority, is required to
be obtained or made by or on behalf of the Buyer in connection with the
execution, delivery or performance of this Agreement or the consummation of the
Closing hereunder in accordance with the terms and conditions of this Agreement.
 
ARTICLE 11. ADDITIONAL AGREEMENTS
 
11.1         Covenants of Sellers. From the date hereof until Closing, without
first obtaining the consent of Buyer, Sellers will not:
 
 
(a)                                  waive any right of material value relating
to the Properties;

 
 
(b)                                 convey, encumber, mortgage, pledge or
dispose of any of the Properties;

 
 
(c)                                  enter into, modify or terminate any of the
Seller’s Applicable Contracts; or

 
 
(d)                                 contract or commit itself to do any of the
foregoing.

 
11.2         Notice of Loss. From the date hereof until Closing, Sellers shall
promptly notify Buyer of any loss or damage to the Properties, or any part
thereof, known to Sellers and in the aggregate exceeding Ten Thousand and No/100
United States Dollars (US $10,000).
 
11.3         Subsequent Operations. Seller makes no representations or
warranties to Buyer as to the transferability or assignability of the position
of operator under the joint operating agreements pertaining to the Properties.
Buyer acknowledges that the rights and obligations associated with operatorship
of the Properties are governed by the applicable agreement(s) and that
operatorship of the Properties will be decided in accordance with the terms of
said agreement(s).
 
 
 

 
Page 15 of 24

--------------------------------------------------------------------------------

 



 
11.4         Buyer’s Assumption of Obligations. Except as otherwise provided in
this Agreement, Buyer agrees to assume and shall timely perform and discharge
all duties and obligations of the owner of the Properties relating to the period
of time after the Effective Time, including without limitation, duties and
obligations under all the contracts associated with the Properties. Sellers
shall incur no liability for Buyer’s failure to properly perform or discharge
such duties and obligations. Buyer agrees to accept full responsibility for
Seller’s proportionate share of the costs and expenses associated with or
attributable to the plugging and abandonment of all wells, equipment and
facilities conveyed to Buyer under this Agreement and the remediation,
restoration and clean up of the Properties. In conducting the duties and
obligations hereunder, Buyer shall comply with the applicable Laws of any
governmental entity having appropriate jurisdiction.
 
11.5         Records. Within thirty (30) Days after Closing (except as provided
below), Sellers shall furnish to Buyer all Records; provided, however, Sellers
shall be entitled to retain copies of any or all such Records and to retain as
long as needed (a) the originals of any Records required in connection with
litigation or other proceedings pending or threatened against Sellers or the
Properties as of the Closing Date, and/or (b) the originals of any Records
required in connection with the Final Accounting Statement. At Sellers’ expense,
photocopies of any and all Records retained by Sellers shall be furnished to
Buyer within thirty (30) Days after Closing, and the originals of such Records
shall be furnished to Buyer within thirty (30) Days after Sellers’ need for said
Records ceases. Buyer agrees to maintain the Records received from Sellers in
accordance herewith for a period of seven (7) years after the Closing and to
afford Sellers reasonable access to the Records as requested by Sellers.
 
ARTICLE 12. CONDITIONS PRECEDENT TO CLOSING
 
12.1         Conditions Precedent to Seller’s Obligation to Close. Sellers shall
be obligated to consummate the sale as contemplated by this Agreement on the
Closing Date, provided the following conditions precedent have been satisfied or
have been waived by Sellers:
 
 
(a)                                  All representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
at and as of Closing as though such representations and warranties were made at
and as of such time; and

 
 
(b)                                 Buyer shall have complied in all material
respects with all obligations and conditions contained in this Agreement to be
performed or complied with on or prior to the Closing.

 
12.2         Conditions Precedent to Buyer’s Obligation to Close. Buyer shall be
obligated to consummate the purchase as contemplated by this Agreement on the
Closing Date, provided the following conditions precedent have been satisfied or
have been waived by Buyer:
 
 
(a)                                  All representations and warranties of
Sellers contained in this Agreement shall be true and correct in all material
respects at and as of Closing as though such representations and warranties were
made at and as of such time; and

 
 
(b)                                 Sellers shall have complied in all material
respects with all obligations and conditions contained in this Agreement to be
performed or complied with on or prior to the Closing.

 
12.3         Conditions Precedent to Obligation of Each Party. The parties shall
be obligated to consummate the sale and purchase as contemplated in this
Agreement on the Closing Date, provided the following conditions precedent have
been satisfied or have been waived by the party or parties benefited or affected
thereby:
 
 
 
 

 
 
Page 16 of 24

--------------------------------------------------------------------------------

 



 
 
(a)                                  No suit, action or other proceedings shall
be pending before any court or governmental entity in which it is sought by a
person or entity other than the parties hereto or any of their Affiliates,
officers, directors, or employees to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement, or to obtain
substantial damages in connection with the transaction contemplated herein, nor
shall there be any investigation by a governmental entity pending which might
result in any such suit, action or other proceedings seeking to restrain, enjoin
or otherwise prohibit the consummation of the transaction contemplated by this
Agreement;

 
 
(b)                                 All Required Consents shall have been
obtained and delivered to Buyer by the Closing; and

 
 
(c)                                  All preferential rights of purchase, if
any, that may be applicable to such Properties shall have been waived, or the
time to elect under such preferential rights shall have elapsed, prior to
Closing.

 
ARTICLE 13. TERMINATION
 
13.1         Grounds for Termination. This Agreement may be terminated at any
time prior to Closing:
 
 
(a)                                  By the mutual written agreement of Sellers
and Buyer;

 
 
(b)                                 By either Seller or Buyer if the
consummation of the transactions contemplated herein would violate any
non-appealable final order, decree or judgment of any governmental entity having
appropriate jurisdiction enjoining or awarding substantial damages in connection
with the consummation of the transactions contemplated herein;

 
 
(c)                                  By either Seller or Buyer pursuant to
Article 6.1 if the total value of all Casualty Losses and Open Defects exceeds
two hundred fifty thousand United States dollars ($250,000); or

 
 
(d)                                 Notwithstanding anything contained in this
Agreement to the contrary, by Buyer or either Seller if Closing shall not have
occurred by July 15, 2014.

 
13.2         Effect of Termination. If this Agreement is terminated in
accordance with Article 13.1, such termination shall be without liability of any
party to this Agreement or any officer, director, Affiliate, or employee of such
party, except the Earnest Money shall be returned to Buyer as provided in
Article 3.2 above and the obligations provided in Articles 13.3, 13.4, 13.5 and
15.3 shall survive termination. If this Agreement is terminated as a result of
Buyer’s failure or refusal to perform an obligation hereunder (including without
limitation Closing on the Closing Date) or breach of Article 12.1, Sellers shall
be entitled to retain the Earnest Money as a liquidated damage to reimburse
Sellers for their out-of-pocket fees and expenses incurred in connection with
the transactions contemplated by this Agreement. If Closing does not occur as a
result of either Seller’s breach or as a result of termination by Buyer in
accordance with the provisions of this Agreement, the Earnest Money shall be
refunded to Buyer.
 
13.3         Dispute over Right to Terminate. If there is a dispute between the
parties over either party’s right to terminate this Agreement under Article
13.1, Closing shall not occur as scheduled. The party which disputes the other
party’s right to terminate may initiate arbitration proceedings in accordance
with Article 15.16 within thirty (30) Days of the date on which Closing was
scheduled to occur and, if arbitration is so initiated, the dispute will be
resolved through such arbitration proceeding. If the party which disputes the
termination right does not initiate an arbitration proceeding to resolve the
dispute within the time period specified hereinabove, such party shall be deemed
to have waived its right to object to such termination.
 
 
 
 

 
 
Page 17 of 24

--------------------------------------------------------------------------------

 



 
13.4         Return of Documents. If this Agreement is terminated prior to
Closing, each party shall return to the party which owns or is otherwise
entitled thereto all books, records, maps, files, papers and other property in
such party’s possession relating to the transaction contemplated by this
Agreement.
 
13.5         Confidentiality. In the event of termination of this Agreement, the
parties agree to keep all the terms of this transaction confidential for a
period of two (2) years after termination of this Agreement.
 
ARTICLE 14. THE CLOSING
 
14.1         Closing. Three (3) Days prior to the Closing Date, Sellers shall
provide Buyer with a Closing Statement setting forth the Purchase Price, as
adjusted in accordance with this Agreement for all known adjustments as of that
date. Sellers shall additionally provide Buyer with wiring instructions
designating the account or accounts to which the Purchase Price is to be
delivered in accordance with Article 14.3(b). Closing shall be held in Sellers’
office or any other location that is mutually agreeable to Sellers and Buyer.
 
14.2         Obligations of Seller at Closing. At the Closing, Sellers shall
deliver to Buyer, unless waived by Buyer, the following:
 
 
(a)                                  An Assignment and Conveyance of the Seller
Leases, Wells and Seller Easements, substantially in the form attached hereto as
Exhibit C. The Assignment shall be executed and acknowledged in three (3)
multiple originals or such greater number as agreed between the parties or as
required by any applicable Law;

 
 
(b)                               An Assignment and Conveyance of the Easements,
substantially in the form attached hereto as Exhibit C. The Assignment shall be
executed and acknowledged in three (3) multiple originals or such greater number
as agreed between the parties or as required by any applicable Law;

 
 
(c)                                  A Bill of Sale for the remaining Seller
Assets, to the extent not conveyed by 14.2(a) above, substantially in the form
attached hereto as Exhibit D.

 
 
(d)                                   Evidence of waiver or lapse of any
unexercised preferential purchase rights that may be applicable to the sale of
the Properties;

 
 
(e)                                    Any necessary Letters-in-Lieu of division
orders or transfer orders as may be prepared by Buyer and presented to Sellers;

 
 
(f)                                 A Section 1445 Non-foreign Affidavit; and

 
 
(g)                                 Such other instruments as necessary to carry
out Sellers’ obligations under this Agreement.

 
14.3         Obligations of Buyer at Closing. At the Closing, Buyer shall
deliver to Seller, unless waived by Seller, the following:
 
 
(a)                                The Assignment and Conveyance documents,
executed and properly acknowledged, referred to in Article 14.2(a) and (b);

 
 
(b)                                 The Bill of Sale documents, executed and
properly acknowledged, referred to in Article 14.2(c) and (d);

 
 
 
 

 
 
Page 18 of 24

--------------------------------------------------------------------------------

 



 
 
(c)                                  The adjusted Purchase Price, less Earnest
Money, by wire transfer in accordance with Article 3 hereof;

 
 
(d)                                 Letters-in-Lieu of division orders or
transfer orders executed by an authorized officer of Buyer substantially in the
form of Exhibit E; and

 
 
(e)                                  Such other instruments as necessary to
carry out Buyer’s obligations under this Agreement.

 
ARTICLE 15. MISCELLANEOUS
 
15.1         Notices. All notices and other communications required, permitted
or desired to be given hereunder must be in writing and sent by U.S. mail,
properly addressed as shown below, and with all postage and other charges fully
prepaid or by hand delivery or by facsimile transmission. Date of service by
mail is three Business Days following the date of mailing and hand delivery is
the date on which such notice is delivered to the addressee and by facsimile is
the date sent (as evidenced by fax machine confirmation of receipt), or if such
date is not on a Business Day, then on the next date which is a Business Day.
Each party may change its address by notifying the other party in writing.
 
 

 
If to Sellers:
SWO & ISM, LLC.
   
Address
   
Albany, KY
   
Attn:
   
E-mail:
   
Telephone:
   
Facsimile:
       
If to Buyer:
First Columbia Gold Corp.
   
6000 Poplar Ave. Ste 250
   
Memphis, TN  38119
   
Attention: Mr. Robert Gates
   
E-mail: ergates@comcast.net
   
Telephone:
   
Facsimile:

 
15.2         Conveyance Costs. Buyer shall be solely responsible for filing and
recording any documents related to the transfer of the Properties from Sellers
to Buyer and for all costs and fees associated therewith, including filing any
necessary transfer of ownership documents with appropriate federal, state, local
and tribal authorities as required by applicable Law. Within thirty (30) Days
after Closing, Buyer shall furnish Sellers with all recording data and evidence
of all required filings.
 
15.3         Brokers’ Fees. Neither party has retained any brokers, agents or
finders to act on behalf of either party in this matter. Each party agrees to
release, protect, indemnify, defend and hold the other harmless from and against
any and all Claims with respect to any commissions, finders’ fees or other
remuneration due to any broker, agent or finder claiming by, through or under
such party.
 
15.4         Access to Information. From the date hereof, Sellers will (i) give
Buyer and its authorized representatives adequate and reasonable access, during
normal business hours, to the offices, properties, books and records of Sellers
relating to the Properties (including for the purposes of conducting a Financial
Audit); (ii) furnish to Buyer and its authorized representatives such financial
and operating data and other information relating to the Properties as may be
reasonably requested; and (iii) cooperate with Sellers in connection therewith.
 
 
 
 

 
 
Page 19 of 24

--------------------------------------------------------------------------------

 



 
15.5         Further Assurances. From and after Closing, at the request of Buyer
but without further consideration, Sellers shall execute and deliver or use
reasonable efforts to cause to be executed and delivered such other instruments
of conveyance and take such other actions as Buyer reasonably may request to
more effectively put Buyer in possession of the Properties.
 
15.6         Survival of Representations and Warranties. The representations and
warranties contained in Articles 9.1, 9.2, 9.3, 9.8 and Article 10, and the
special warranty of title in Article 8.1 of this Agreement shall survive
Closing. No warranties or representations shall be superseded by or merged into
the Assignment. The parties have made no representations or warranties, except
those expressly set forth in this Agreement. All other representations,
warranties, indemnities, covenants and agreements of Sellers shall terminate at
Closing.
 
15.7         Amendments and Severability. No amendments or other changes to this
Agreement shall be effective or binding on any of the parties unless the same
shall be in writing and signed by Sellers and Buyer. The invalidity of any one
or more provisions of this Agreement shall not affect the validity of this
Agreement as a whole, and in case of any such invalidity, this Agreement shall
be construed as if the invalid provision had not been included herein.
 
15.8         Successors and Assigns. This Agreement shall not be assigned,
either in whole or in part, without the express written consent of the
non-assigning party. The terms, covenants and conditions contained in this
Agreement shall be binding upon and shall inure to the benefit of Sellers and
Buyer and their respective successors and assigns.
 
15.9         Headings. The titles and headings set forth in this Agreement have
been included solely for ease of reference and shall not be considered in the
interpretation or construction of this Agreement.
 
15.10       Governing Law. This Agreement shall be governed by and construed
under the Laws of the State of Tennessee, excluding any choice of law rules
which may direct the application of the Laws of another jurisdiction.
 
15.11       No Third Party Beneficiaries. Nothing contained in this Agreement
shall entitle anyone other than Sellers or Buyer or their authorized successors
and assigns to any claim, cause of action, remedy or right of any kind
whatsoever.
 
15.12       Not to be Construed Against Drafter. The parties acknowledge that
they have had an adequate opportunity to review each and every provision
contained in this Agreement and to submit the same to legal counsel for review
and comment, including expressly but without limitation all waivers and
indemnities in this Agreement. Based on said review and consultation, the
parties agree with each and every term contained in this Agreement. Based on the
foregoing, the parties agree that the rule of construction that a contract be
construed against the drafter, if any, shall not be applied in the
interpretation and construction of this Agreement.
 
15.13       Entire Agreement. This Agreement supersedes all prior and
contemporaneous negotiations, understandings, letters of intent and agreements
(whether oral or written) between the parties relating to the Properties and
constitutes the entire understanding and agreement between the parties with
respect to the sale and purchase of the Properties.
 
15.14       Conspicuousness of Provisions. The parties acknowledge that the
provisions contained in this Agreement that are set out in “bold” satisfy the
requirement of the express negligence rule and any other requirement at law or
in equity that provisions contained in a contract be conspicuously marked or
highlighted.
 
 
 
 

 
 
Page 20 of 24

--------------------------------------------------------------------------------

 



 
15.15       Arbitration. Notwithstanding anything in this Agreement to the
contrary, all disputes, other than those relating to the Final Accounting
Statement which shall be resolved in accordance with Article 5.4 hereof, between
the parties shall be solely and finally settled as follows:
 
 
(a)                                  Any controversy, dispute or claim arising
out of, in connection with, or in relation to, the interpretation, performance,
and enforceability of this Agreement (a “Dispute”), will be solely and finally
settled by binding arbitration (“Arbitration”), without right of appeal. Subject
to the immediately preceding sentence, any of the parties may demand arbitration
by written notice to the other of the Dispute(s) and the remedy(s) sought
(“Demand for Arbitration”), setting forth a summary of the Dispute and the
party’s position, along with a list of three (3) arbitrator candidates,
including a brief description of each arbitrator’s background and experience
(provided such experience satisfies the criteria set forth in Articles 4.2(c)
and 4.4(c), if applicable. The party receiving the Demand for Arbitration shall
provide the other party with a response, including any affirmative defenses or
counterclaims, and a list of three (3) arbitrator candidates, including a brief
description of each arbitrator’s background and experience, within five (5)
Business Days from the date of receipt of the Demand for Arbitration. In the
event of any counterclaims being filed by a party, the other party shall have
five (5) Business Days to provide the other party with a response. Any Demand
for Arbitration and any counterclaims arising as a result thereof shall be
initiated in accordance with any time limits provided under this Agreement for
such a Dispute to be brought, and if no time limit is provided, within the time
period allowed by any applicable statute of limitations.

 
 
(b)                                 The Arbitration will be conducted before a
single arbitrator at a neutral location in Nashville, Tennessee. The arbitrator
shall also acknowledge and agree to follow the arbitration procedures set forth
herein and to make good faith efforts to meet the time lines provided hereunder.
If the parties are unable to agree upon an arbitrator within ten (10) Business
Days from the date of a party’s receipt of a Demand for Arbitration, then the
Judicial Arbiter Group, Nashville, Tennessee (“JAG”) shall select the arbitrator
for the parties. No party may have any ex parte communications with the
arbitrator regarding any matter related to the Arbitration.

 
 
(c)                                  The arbitration hearing shall be scheduled
within five (5) Business Days after the arbitrator is selected and shall be
scheduled to take place no later than sixty (60) days from the date of the
Demand for Arbitration. The arbitration shall be conducted in accordance with
the following:

 
 
(i)                                     The parties may be represented by
counsel.

 
 
(ii)                                  Each party shall provide the other with
copies of all non-privileged documents and information that is relevant to the
Dispute, on which it bases or supports its position(s) or which it intends to
introduce at the arbitration hearing, and shall provide the other party with
such documents or information within twenty (20) Business Days of the date of
the Demand for Arbitration. Each party shall disclose to the other the names and
addresses of all persons with knowledge relevant to the Dispute, including
expert witnesses, who a party intends to call as a witness at the arbitration
hearing.

 
 
 
 
 

 
 
Page 21 of 24

--------------------------------------------------------------------------------

 



 
 
(iii)                             No later than five (5) Business Days before
the arbitration hearing, each of the parties shall provide the other and the
arbitrator with a concise written statement of the facts and evidence a party
intends to present at the arbitration hearing together with a discussion of the
applicable law and the basis for the requested remedy or aware or the denial of
the relief sought. Unless good cause is shown, no rebuttal statements or other
pre-hearing written submissions will be allowed.

 
 
(iv)                            The arbitrator shall determine the order of
proof which will be similar to that used for federal judicial proceedings.

 
 
(v)                                 The arbitrator shall arrange for a
stenographic or other record to be made of the arbitration hearing and both
parties shall bear the cost thereof.

 
 
(vi)                            The arbitration hearing may proceed in the
absence of a party who fails to attend. However, the arbitrator shall not render
a decision solely on the basis of a party’s failure to attend the hearing.

 
 
(vii)                         The parties may jointly stipulate to a waiver of
the hearing and agree to submit the Dispute to the arbitrator based solely on
the written submissions and other evidence as the parties may agree.

 
 
(viii)                      The rules of evidence do not have to be strictly
adhered to; provided, however, that the arbitrator shall apply applicable laws
or

 
rules pertaining to any applicable privileges and/or work product. The
arbitrator shall attempt to allow each of the parties the opportunity to present
material and relevant evidence at the hearing and the arbitrator may be guided
in this respect by the Federal Rules of Evidence.
 
 
(ix)                              The arbitrator will issue its decision (the
“Decision”) within fifteen (15) Business Days after the close of the arbitration
hearing. The arbitrator may grant any remedy or relief that the arbitrator deems
to be just and equitable, including, but not limited to specific performance.
The Decision shall be in writing signed by the arbitrator and shall address each
Dispute or issue presented for Arbitration by the parties, including the basis
or reason(s) for the Decision. Within five (5) Business Days of the issuance of
the Decision, a party may serve a request on the other party and the arbitrator
requesting a correction of any computation, typographical or other similar error
in the Decision.  A party opposing such a request shall file its opposition
within three (3) Business Days of being served with the request for the
correction. Thereafter, the arbitrator shall have three (3) Business Days to
take appropriate action on the request and, serve its corrected, modified or
revised Decision, if any, upon the parties in writing (the “Revised Decision”).
The Revised Decision shall be considered final, for purposes of any judicial
proceeding to enforce or vacate the Revised Decision. All proceedings to
enforce, confirm, modify or vacate the Revised Decision will be controlled by
and pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et. seq. and any
applicable law of the State of Tennessee before any state or federal court
having jurisdiction thereof.

 
 
 
 

 
 
Page 22 of 24

--------------------------------------------------------------------------------

 



 
 
(x)                                 The arbitrator may award sanctions, as
appropriate, for a party’s willful failure to comply with any of its obligations
hereunder, including the assessment of costs, the exclusion of evidence or any
other relief as deemed equitable and just by the arbitrator.

 
 
(d)                               The parties shall bear equally the fees and
expenses of the Arbitration, unless the arbitrator decides otherwise, and each
party shall bear the costs of its own counsel, witnesses (if any) and employees,
unless the arbitrator decides otherwise.  The parties intend that this agreement
to arbitrate be valid, enforceable and irrevocable.

 
15.16       Execution in Counterparts. This Agreement may be executed in
counterparts, which shall when taken together constitute one (1) valid and
binding agreement. Facsimile signatures shall be effective and binding on all
parties. Counterpart originals of all signatures provided by facsimile shall be
provided to all parties within thirty (30) Days after execution of this
Agreement.
 
[SIGNATURE PAGES FOLLOW]
 


 


 


 


 


 


 


 

 
Page 23 of 24

--------------------------------------------------------------------------------

 



 
The parties have executed this Agreement as of the date first set forth above.
 

 
SELLERS:
SWO & ISM, LLC.
                By: /s/    Steve
Wallace                                                                       
Name:    Steve Wallace
   
Title:
 
By: /s/    Monica
Ticer                                                                    
Name:    Monica Ticer
Title:
         
HEIN OIL CO., INC.
               
By: /s/    Steve
Wallace                                                                    
   
Name:    Steve Wallace
   
Title:
 
By: /s/   Monica
Ticer                                                                        
Name:   Monica Ticer
Title:
   
 
HEIN OIL WELL SERVICES, LLC.
 
 
By: /s/   Steve
Wallace                                                                      
Name: Steve Wallace
Title:
 
By: /s/   Monica
Ticer                                                                       
Name:   Monica Ticer
Title:
       
BUYER:
FIRST COLUMBIA GOLD CORP.
               
By: /s/   Dr. Robert
Gates                                                                    
    Name:   Dr. Robert Gates     Title:     Chief Executive Officer



 
 


 
Page 24 of 24

--------------------------------------------------------------------------------

 
